Citation Nr: 1817868	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the service-connected degenerative disc disease at L5-S1 of the lumbar spine (lumbar spine disability), in excess of 10 percent from August 20, 2009 to June 3, 2015, and in excess of 40 percent from June 3, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from March 1983 to March 2003.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In June 2015, the Board dismissed the increased rating appeals in excess of 10 percent for the right and left knee disabilities after the Veteran requested withdrawal and remanded the increased rating appeal for the lumbar spine disability for updated VA treatment records and another VA examination to ascertain the current nature and frequency of the service-connected lumbar spine disability with subsequent readjudication of the appeal.  Pursuant to prior remand directives, updated VA treatment records were obtained and associated with the record.  Also, VA examinations were performed in September 2015 and February 2017.  In consideration thereof, there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  From August 20, 2009 to June 3, 2015, the lumbar spine disability was manifested by forward flexion of 70 degrees, a combined range of motion of 240 degrees, intermittent muscle spasm and low back tenderness with normal gait and posture, and treated at times with nonsteroidal anti-inflammatory drugs (NSAIDs); there were no incapacitating episodes.

2.  From June 3, 2015, forward, the lumbar spine disability was manifested by painful thoracolumbar spine motion, forward flexion ranging from 10 degrees to 30 degrees, muscle spasm resulting in an abnormal gait, NSAIDs use for treatment as needed, and no thoracolumbar spine or the entire spine fixed in flexion or extension.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the lumbar spine disability are not met or approximated from August 20, 2009 to June 3, 2015. 
38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for an increased rating in excess of 40 percent for the lumbar spine disability are not met or approximated from June 3, 2015, forward.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the August 2009 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected lumbar disability.  As a result of the hearing testimony provided, the Board remanded the appeal for updated treatment records and further VA examination.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in November 2009, September 2015, and February 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the lumbar spine disability as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the lumbar spine disability when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Back Disability Rating Analysis

From August 20, 2009 to June 3, 2015, the lumbar spine disability is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine.  From June 3, 2015, forward, the lumbar spine disability is rated at 40 percent under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain. Given the diagnosis of degenerative disc disease, the Board finds that the lumbar spine disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

The Board next finds that the evidence weighs against finding that a rating in excess of 10 percent from August 20, 2009 to June 3, 2015, or a rating in excess of 40 percent from June 3, 2015, forward, is warranted for the lumbar spine disability based on incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  In this case, the evidence does not show, any physician-prescribed bed rest for a period of at least six weeks due to symptoms of lumbar spine disability during a 12 month period at any time during the rating period; therefore, the criteria for an increased rating in excess of 10 percent from August 20, 2009 to June 3, 2015, or in excess of 40 percent from June 3, 2015, forward, for the lumbar spine disability based on incapacitating episodes have not been met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  


Rating Period from August 20, 2009 to June 3, 2015

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that the criteria for a rating in excess of 10 percent have been met or approximated for the portion of the rating period from August 20, 2009 to June 3, 2015 under the rating formula for spine disabilities.  For this period, the lumbar spine disability was manifested by forward flexion of 70 degrees, a combined range of motion of 240 degrees, intermittent muscle spasm and low back tenderness with normal gait and posture, and treated at times with NSAIDs.  The lumbar spine disability picture demonstrated for this portion of the rating period is consistent with the schedular criteria for a 10 percent rating; therefore, no rating in excess of 10 percent is warranted for the period from August 20, 2009 to June 3, 2015 based on the formula for rating spine disabilities.  

Rating Period from June 3, 2015, forward

After review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 40 percent for the back disability have not been approximated or met from June 3, 2015, forward.  For this portion of the rating period, the lumbar spine disability was manifested by painful thoracolumbar spine motion, forward flexion ranging from 10 degrees to 30 degrees, muscle spasm resulting in an abnormal gait, NSAIDs use for treatment as needed, and no unfavorable ankylosis.  The lumbar spine disability picture demonstrated for this portion of the rating period is consistent with a 40 percent schedular rating.  Although there is some limitation of forward flexion of the thoracolumbar spine (i.e., forward flexion ranging from 10 to 30 degrees), neither the entire thoracolumbar spine nor the entire spine is fixed in flexion or extension; therefore, the evidence shows no unfavorable ankylosis of the entire thoracolumbar spine or entire spine for any portion of the rating period so a rating in excess of 40 percent is not warranted.  

As between the two methods for rating the lumbar spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), neither method is more advantageous to the Veteran.  As explained above, the criteria for a higher rating for the lumbar spine disability are not met or approximated for any period under either rating method.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating from August 20, 2009 to June 3, 2015, and the 40 percent schedular rating under DC 5243 for the lumbar spine disability.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of orthopedic disability rating (Deluca) factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  From August 20, 2009 to June 3, 2015, the lumbar spine disability was manifested by forward flexion of 70 degrees, a combined range of motion of 240 degrees, intermittent muscle spasm and low back tenderness with normal gait and posture, and treated at times with NSAIDs; there were no incapacitating episodes.  From June 3, 2015, forward, the lumbar spine disability was manifested by painful thoracolumbar spine motion, forward flexion ranging from 10 degrees to 30 degrees, muscle spasm resulting in an abnormal gait, NSAIDs use for treatment as needed, and no thoracolumbar spine or the entire spine fixed in flexion or extension.
The Veteran has separate 10 percent ratings for left and right lower extremity sciatic nerve radiculopathy, and the radicular symptoms and resulting functional impairment in the lower extremities are contemplated in the separate 10 percent ratings for the lower extremity radiculopathies; no other neurological impairment related to the lumbar spine disability is shown.

The complaints of difficulty with thoracolumbar range of motion, lifting, carrying, bending, standing, and ambulating are part of, similar to, and approximate, the symptoms of limited range of motion, which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (i.e., standing and walking limitations).  These symptoms and functional impairment are contemplated in the 10 percent schedular rating from August 20, 2009 to June 3, 2015 and the 40 percent schedular rating thereafter under DC 5243; therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the current schedular ratings under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disability, and referral for consideration of an extraschedular rating on the basis of the lumbar spine disability is not necessary.


ORDER

An increased disability rating in excess of 10 percent for the service-connected lumbar spine disability from August 20, 2009 to June 3, 2015, and in excess of 40 percent thereafter, is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


